Citation Nr: 1242985	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-22 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee




THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for residuals of a cold weather injury to both feet. 

2.  Entitlement to service connection for claimed bilateral hearing loss.

3.  Entitlement to service connection for claimed tinnitus.

4.  Entitlement to service connection for a claimed low back disorder, to include as secondary to a service-connected right knee disability.  

5.  Entitlement to service connection for claimed lipoma tumors.





REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Army from May 1979 to April 1982.

The issues on appeal first came to the Board of Veterans' Appeals (Board) from an April 2009 rating decision issued by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board will decide the matter of service connection for lipoma tumors.  However, the Board is remanding for further development and consideration all of the remaining claims to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to skin lipoma tumors during his period of active service from 1979 to 1982.      

2.  The Veteran's lay assertions regarding continuity of symptomatology referable to lipoma tumors since service are not credible in light of other evidence of record.  Other evidence of record, including the Veteran's earlier compensation claims for other disorders, does not support the Veteran's lay assertions on this matter.  

3. The currently demonstrated disease process manifested by skin lipoma tumors is not shown to be due to an event or incident of the Veteran's active service, including any alleged gas exposure.  


CONCLUSION OF LAW

The Veteran's disability manifested by lipoma tumors is not due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

For the skin lipoma tumors issue, a review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated November 2008.  

This letter effectively satisfied the notification requirements of VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate the service connection for skin lipoma tumors issue; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, the November 2008 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

As to the timing of VCAA notice, the U.S. Court of Appeals for Veterans Claims (Court) and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  

In the present case, the RO issued all required VCAA notice prior to the April 2009 rating decision on appeal.  Thus, there is no timing error.   

With respect to the duty to assist, the RO has secured the Veteran's relevant service treatment records (STRs) and VA outpatient and inpatient treatment records dated from 1999 to 2009.  

The Veteran has submitted personal statements, representative's argument, and some duplicate records.  He has not identified any relevant private medical evidence. 

Due to the missing service personnel records (SPRs), as well as the allegation of missing service treatment records (STRs) from Camp Hovey, South Korea, the other issues on appeal are being remanded for further investigation into any missing STRs and SPRs, as discussed hereinbelow.  

However, the Veteran has not alleged and the record does not suggest, that any additional STRs or SPRs from his Army service from 1979 to 1982, if located, would document complaints or treatment for the skin lipoma tumors being denied.  See 38 U.S.C.A. § 5103A(c)(1) (VA is only required to obtain "relevant" service records).  The Veteran has never provided any details regarding in-service treatment for this disorder.  Therefore, the possible absence of unrelated STRs and SPRs is of no consequence to the outcome of the skin lipoma tumor claim being denied.  Any further efforts towards obtaining these records would likely be both futile and not of assistance to this inquiry since any missing STRs or SPRs would not pertain to the skin lipoma tumor disorder at issue.  38 C.F.R. § 3.159(c)(2), (3).  

In addition, VA is not required to search for evidence which, even if obtained, would make no difference in the result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

No VA medical examination and opinion has been secured to determine the etiology of the Veteran's current skin lipoma tumors removed from his neck and back.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the standards of McLendon are not met in this case. 

The Board has considered the Veteran's allegation that his skin lipoma tumors began during the time of service due to toxic exposure from a reported gas leak.  However, the STRs do not reflect treatment or a diagnosis for skin lipoma tumors during service or any mention of treatment after an incident following a gas leak.  

The Veteran has not stated and the evidence does not suggest that he was treated for skin lipoma tumors during his alleged in service treatment at Camp Hovey, South Korea in February or March of 1981.  He says his treatment at Camp Hovey pertained to frostbite to the feet, but he does not mention any other disorder.  See August 2006 Veteran's statement; February 2006 claim.  So the absence of these records is of no consequence to the outcome of the skin lipoma tumor claim being denied. 

There is also no medical evidence suggestive of a linkage between his current skin lipoma tumors and any event or incident of service, including his ambiguous allegation of "gas" exposure, nor credible evidence of continuity of symptomatology for any skin lipoma tumors since service.  McLendon, 20 Vet. App. at 83.  "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide a VA examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  Therefore, a VA examination and opinion for his current skin lipoma tumors is not warranted. 

The duty to assist has been met, and the skin lipoma tumor claim is ready for appellate review.  38 U.S.C.A. § 5103A.


Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

The Veteran can also establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Savage, 10 Vet. App. at 496; see also Cartright v. Derwinski, 2 Vet. App. 24, 26 (1991).  

The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence.  Id. at 1337.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (holding that the Board is competent to consider "evidence of a prolonged period without medical complaint, along with other factors" in determining that a condition was not aggravated by service). 

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available. Combee, 34 F.3d at 1043.  

As to presumptive service connection, some diseases are chronic, per se, such as malignant tumors, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service.  Even this presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  The Federal Circuit held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  

Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  

For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.  

In short, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

That is, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307-09.  

But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. at 498.  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

Analysis - Service Connection for Lipoma Tumors

Upon review of the evidence of record, the Board concludes that service connection for skin lipoma tumors must be denied.  

The Veteran reports having skin lipoma tumors since the time of his military service.  He believes that an incident involving a "gas leak" during service may have precipitated the development of his lipoma tumors.  See October 2008 claim; April 2010 VA Form 9.  

The first - and perhaps most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  

A VA surgical report dated in November 2001 confirms the removal of two lipomas from the right posterior neck and the left upper back.  In addition, more recently, a VA surgical report dated in March 2009 confirms the removal of a 3 cm. lipoma from the Veteran's neck.  Consequently, it is undisputed the Veteran has a recurring skin lipoma disorder.    

The determinative issue is whether his skip lipoma disorder is somehow attributable to the Veteran's period of active duty service from 1979 to 1982.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And it is in this critical respect the Veteran's claim fails.

The STRs dated from 1979 to 1982 are unremarkable for complaints, treatment or diagnosis for any lipoma tumor disorder.  The STRs do show treatment for a skin rash in August 1979, June 1981, October 1981 and December 1981, but there was no mention of any lumps or lipomas.  

The STRs also fail to mention any treatment in a military medical facility after an alleged "gas leak."  This fact does not lend credibility to the Veteran's lay assertions on that matter.  

Furthermore, no skin lipoma disorder was objectively found or reported upon separation in April 1981.  His STRs, as a whole, provide evidence against a finding of a chronic skin lipoma disorder being present in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

Post-service, the evidence as a whole does not serve to establish continuity of symptomatology referable to the Veteran having skin lipoma tumors since his separation from his period of active duty service in 1982.  38 C.F.R. § 3.303(b).  

In making this determination, the Board acknowledges the Veteran's assertions regarding recurring skin lipoma tumors since service.  See April 2010 VA Form 9.  The Veteran is indeed competent to describe recurring skin lipoma symptoms from the time of his military service.  Layno, 6 Vet. App. at 469.  See also 38 C.F.R.§ 3.159(a)(2).  

But once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  

The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  

The Veteran's credibility affects the weight to be given to his testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The first medical evidence showing skin lipoma tumors is from VA surgical records dated in 2001.  Significantly, these medical notations regarding symptoms and treatment for skin lipomas were recorded many years after discharge from active service.  

The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  However, the Board may consider a lack of contemporaneous medical evidence of skin lipoma symptoms for approximately 19 years as one factor in determining the credibility of lay evidence.  Id. at 1337. 

There are other factors that weigh against the Veteran's credibility as to his lay assertions of continuity of symptoms.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Relevant here, the law also recognizes that personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992). 

In addition, and although not dispositive in and of itself, the Veteran waited until 26 years after discharge (until October 2008) to file a VA compensation claim of service connection for lipoma tumors, notwithstanding his lay assertion that he has experienced symptoms of lipoma tumors since his military service in the early 1980's.  

Although the Veteran filed earlier August 1982 and October 1995 claims for service connection (for other disabilities), he did not file a claim for service connection for lipoma tumors at those earlier times.  This fact is significant since the Veteran maintains that he has experienced continuity of symptoms since service.  Thus, naturally, the issues of interest and bias come into play here, as the first specific report of lipoma tumors only occurred in 2001, many years after these claims were filed.    

His personal interest to receive monetary benefits also becomes a factor in such instances.  The Veteran's lay assertions are not credible in light of these matters of record.  Overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of alleged in-service symptomatology for skin lipoma tumors.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97. 

Post-service, there is also no clinical evidence of malignant tumors within one year after the Veteran's separation from service.  Therefore, the presumption of in-service incurrence is not for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

In addition, there is no probative medical evidence of a connection between the Veteran's current skin lipomas and any documented manifestations or other event or incident of his active service, to include alleged gas exposure.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The Veteran has submitted no such medical opinion. 

With regard to lay evidence, the Veteran is competent to report skin lipoma symptoms and treatment.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469. The Veteran in certain instances can be competent to testify to the fact that symptoms he experienced in service or shortly thereafter are the same that he currently manifests.  Davidson, 581 F.3d at 1316.  

Thus, he is competent to report the date of onset when he first noticed skin lumps such as lipomas.  However, his lay assertions of continuity of symptoms are not credible in this case, as discussed above in detail.  Moreover, he is not competent to opine that his current skin lipomas developed from alleged in-service gas exposure, as this would require the opinion of a medical professional.  
      
Accordingly, on this record, the Board finds that the preponderance of the evidence is against the claim of service connection for lipoma tumors, so there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for lipoma tumors is denied.  




REMAND

However, before addressing the remaining new and material evidence and service connection issues, the Board finds that additional development of the evidence is required.

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, VA is required to obtain the Veteran's STRs or other relevant service records held or maintained by a government entity. 38 U.S.C.A. § 5103A(c).  

When VA attempts to obtain records from a federal department or agency, the efforts to obtain those records must continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(2), (c)(3) (2012).  The standard for the VA is very high. 

The Veteran has repeatedly suggested that he was treated at a clinic at Camp Hovey, South Korea for frostbite to the feet sometime in February or March of 1981.  He says he was assigned light duty for a week due to cold weather injuries to the feet.  See August 1982 original claim; February 2006 claim; April 2010 VA Form 9; January 2006 and August 2006 Veteran's statements.  STRs document that he served in Seoul, South Korea, but fail to mention Camp Hovey.  

In any event, these particular in-service records, if they do exist, are not present in the claims folder.  In this circumstance, the law requires that VA's duty to assist is heightened, and that it also has a heightened duty to consider the benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

First, the RO must send the Veteran a new Veterans Claims Assistance Act (VCAA) notice letter advising him that certain STRs may be missing or destroyed. In addition, when there is an allegation STRs are lost or missing or destroyed, in conjunction with a heightened duty to assist, VA must inform the Veteran that he can submit "alternative" sources in place of his missing STRs.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992). 

The current VCAA letter of record VA failed to inform the Veteran of what kind of substitute or alternative evidence he could submit in order to support his cold weather injury claim.  

Examples of such alternate evidence include the VA military files, statements from service medical personnel, "buddy" certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b.  This VCAA letter must also include an NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) and/or NA Form 13075 (Questionnaire about Military Service) for the Veteran to complete.  

Thus, a remand is required for the RO to provide the Veteran with a VCAA letter advising of what alternative evidence he can submit in place of his alleged missing STRs. 

Second, after sending the Veteran corrective VCAA notice, the RO must initiate a specific request for inpatient or "clinical" records from Camp Hovey dated in February and March of 1981.  

In this vein, the records of inpatient or "clinical" treatment in service are sent to the National Personnel Records Center (NPRC), after 1-2 calendar years, but are kept in a separate file from the file containing other STRs.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Sections A and B.  If no records are available, a negative reply to that effect is required.

A separate search for morning reports for these particular alleged Army STRs dated in February or March of 1981, from the NPRC, Records Management Center (RMC), or from other appropriate locations would not be appropriate here as morning reports only contain information for Army Veterans who were hospitalized between 1912 and 1980, which is not the case for the current Veteran.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 35, Block cc.  In addition, a separate search for extracts from the Surgeon General's Office (SGO) would not be appropriate here as SGO extracts only contain information for Army Veterans who were hospitalized between 1942 and 1945 and between 1950 and 1954, which is not the case for the current Veteran.  See M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 28, Block b.

Third, the RO has not secured the Veteran's service personnel records (SPRs) from the NPRC, RMC, or other appropriate location.  In this regard, VA is required to obtain "relevant" records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  These records include military records such as SPRs.  38 C.F.R. § 3.159(c)(2) and (3).  

The Veteran's SPRs may be relevant in this instance as they might confirm whether the Veteran served at Camp Hovey, South Korea in the winter of 1981.  SPRs may also document whether the Veteran was placed on light duty for a week as he alleges, due to frostbite to the feet.  

In this respect, with regard to the new and material evidence issue for cold weather residuals, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c)(1).  

The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).
  
On remand, it is essential for the RO to make every effort to obtain the Veteran's SPRs dated from 1979 to 1982 at the NPRC or at other appropriate locations.  If no records are available, a negative reply to that effect is required.    

Fourth, all relevant VA treatment records dated since April 2009 must also be obtained.  VA's duty to assist includes obtaining records of relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Fifth, the Veteran must be scheduled for VA examinations and opinions to determine the likely etiology of current bilateral hearing loss, tinnitus, and low back disorders on the basis of in-service incurrence.  

For the low back, this examination must also address whether a current low back disorder is secondary to a service-connected right knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Accordingly, these remaining issues are REMANDED to the RO for the following action:

1. The RO should take all indicated action to send the Veteran a VCAA letter notifying the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the service connection claim for residuals of a cold weather injury to both feet.  See generally 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  Specifically, with regard to alleged missing STRs, this letter must:

(a)  Inform the Veteran that certain STRs may be missing or destroyed;

(b) Ask the Veteran to send any STRs he has in his possession;

(c) Request that the Veteran complete a NA Form 13055 (Request for Information Needed to Reconstruct Medical Data) and/or NA Form 13075 (Questionnaire about Military Service) in order to help secure alleged missing STRs dated in February or March of 1981 showing treatment for frostbite to the feet in Camp Hovey, South Korea; and

(d) Inform the Veteran that he can submit "alternative" sources in place of any missing STRs.  This letter should advise that such alternate evidence includes VA military files, statements from service medical personnel, "buddy" certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b.  Allow the Veteran additional time to submit such evidence after receipt of the VCAA letter.

2.  The RO should take all indicated action to obtain any alleged INPATIENT OR "CLINICAL" RECORDS from the appropriate hospital at Camp Hovey, South Korea.  Ensure this request specifically asks for inpatient and "clinical" records and is issued under the appropriate request code and directed to the correct facility.  Records of inpatient or "clinical" treatment in service are sent to the NPRC, after 1-2 calendar years, but are kept in a separate file from the file containing other STRs.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Sections A and B.  All attempts to secure these inpatient and "clinical" STRs must be documented in the claims file.  IF NO INPATIENT OR "CLINICAL" RECORDS ARE AVAILABLE, OR FURTHER ATTEMPTS TO SECURE THEM WOULD BE FUTILE, A RESPONSE TO THAT EFFECT IS REQUIRED AND SHOULD BE DOCUMENTED IN THE FILE.

3.  The RO should take all indicated action to contact the NPRC and /or RMC or other appropriate locations and secure the Veteran SPRs for his active military service with the Army from May 1979 to April 1982.  Most importantly, if these records are unavailable or no longer exist, a negative reply to this effect is required from the NPRC or other appropriate facility.  

4.  The RO should take all indicated action to secure copies of complete records of all relevant VA medical treatment dated after April 2009.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

5.  After securing any additional STRs, SPRs, VA, and private treatment records, and any other additional evidence, the RO must take all indicated action to have the Veteran scheduled for VA examinations to determine the nature and likely etiology of claimed bilateral hearing loss, tinnitus and low back disorders.

The purpose of these examinations is to determine whether the Veteran has any above current disorders related to service.  For the low back, the purpose of this examination is to determine whether any current low back disorder is caused or aggravated by the service-connected right knee disability.  

The examination should include any diagnostic testing or evaluation deemed necessary, including laboratory tests or X-rays.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

The Veteran must be advised that failure to report for a scheduled VA examination without good cause shown may have adverse consequences for his claims.  The claims folder must be made available for review for the examination and the examination report must state whether such review was accomplished.  

For the low back disorder, THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(i) Upon clinical examination, does the Veteran have a current low back disorder?  

(ii) If a current low back disorder is diagnosed, is it at least as likely as not (i.e., 50 percent or more probable) this disorder is related to the Veteran's in-service treatment for low back pain and muscle spasms in June 1981?  In other words, does the Veteran have any current residuals due to his in-service treatment for muscle spasms?  The examiner must also consider the Veteran's allegation that his low back problems developed in time as the result of his duties from his military occupational specialty (MOS) as a tactical wire operations specialist.  Finally, the examiner must also address the likelihood the Veteran's current low back problems are the result of physical work from his post-service, intercurrent employment in construction. 

(iii) If a current low back disorder is diagnosed, is it at least as likely as not (i.e., 50 percent or more probable) that this disability was caused or aggravated (worsened) by the service-connected right knee disability?  Please provide a rationale for any opinion offered.    

For the bilateral hearing loss and tinnitus disorders, THE VA EXAMINER MUST RESPOND TO THE FOLLOWING INQUIRIES: 

(i) Upon clinical examination, does the Veteran have current hearing loss disability in either ear for VA purposes by the standards of 38 C.F.R. § 3.385?

(ii) Upon clinical examination, does the Veteran have current tinnitus?

(iii) If current hearing loss for VA purposes or current tinnitus is diagnosed, is it at least as likely as not (i.e., 50 percent or more probable) this hearing loss or tinnitus is related to acoustic trauma from his military service?

(iv) The examination must include audiometric testing and speech recognition testing using the Maryland CNC Test.  In rendering his or her opinion, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

(v) In rendering his or her opinion, the examiner is advised that STRs are negative for any complaint, treatment, or diagnosis of hearing loss or tinnitus. The Veteran's in-service audiograms did not reveal hearing loss.  However, the examiner should also consider the Department of Defense's Duty MOS Noise Exposure Listing indicating that the Veteran's MOS as a tactical wire operations specialist involved a "moderate" probability of noise exposure.  The Veteran reports that as part of his MOS he was exposed to hazardous noise from machine guns, tanks, grenades, and small arms without hearing protection.  Post-service, the first evidence of hearing loss or tinnitus is from VA treatment records dated in 2008.  Finally, the examiner must also address the likelihood the Veteran's current hearing loss and tinnitus problems are the result of acoustic trauma from his post-service, intercurrent employment in construction, or any other post-service recreational or work activity the Veteran reports.    

IN RENDERING THE ABOVE OPINIONS, THE VA EXAMINERS ARE ADVISED OF THE FOLLOWING CONSIDERATIONS: 

(i) All relevant records must be made available to the examiner either in the Virtual VA paperless claims processing system, or if the examiner has no access to Virtual VA, then via paper copies printed out for the examiner.

(ii) Upon interview, the examiner must take a full history from the Veteran.  If there is a clinical basis to support or doubt the lay history as provided by the Veteran the examiner must so state, with a fully reasoned explanation for any such finding.

(iii) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

6.  The RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing all indicated development to the extent possible, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO should furnish a fully responsive SSOC to Veteran and his representative and they should afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


